AMDAHL, Justice.
Defendant was found guilty by a district court jury of assault in the second degree, Minn.Stat. § 609.222 (1980) (assault with a dangerous weapon), for his participation in the assault by knife of a pedestrian in Minneapolis on the morning of June 29, 1980. The trial court sentenced defendant to 34 months in prison. On this appeal from judgment of conviction defendant contends that the evidence of his guilt was legally insufficient and that therefore his conviction should be reversed. Our examination of the record satisfies us that the evidence was sufficient to establish that a dangerous weapon was used and that defendant actively and intentionally participated in the assault with that weapon. State v. Garretson, 293 N.W.2d 44 (Minn.1980); State v. Seefeldt, 292 N.W.2d 558 (Minn.1980). We affirm.
Affirmed.